Exhibit 10.2

BANK OF THE OZARKS, INC.

2014 EXECUTIVE CASH BONUS PLAN

Pursuant to the Bank of the Ozarks, Inc. 2009 Restricted Stock and Incentive
Plan, as amended and restated effective May 19, 2014 (the “Amended Plan”), the
Personnel and Compensation Committee (the “Committee”) of the Board of Directors
of Bank of the Ozarks, Inc. (the “Company”) has established the following terms
for the 2014 Cash Bonus Plan (“Program”). Subject to applicable law, all
designations, determinations, interpretations, and other decisions under or with
respect to the Program or any award shall be within the sole discretion of the
Committee of the Board of Directors of the Company, may be made at any time and
shall be final, conclusive and binding upon all persons. Designations,
determinations, interpretations, and other decisions made by the Committee with
respect to the Program or any award need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Awards made pursuant to the Program to Covered Officers are intended
to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code and the Regulations promulgated thereunder and this
Program shall be interpreted accordingly. Capitalized terms not otherwise
defined herein shall have the meaning ascribed to them in the Amended Plan.

Participation

Prior to the beginning of the Performance Period (defined below), the Committee
shall designate those executive officers of the Company, or any Subsidiary, that
will be eligible to receive an award pursuant to the Program (each a
“Participant”) and if such Participant is a Covered Officer, as defined in the
Amended Plan.

Incentive Calculation and Payment of Awards

Awards shall be calculated based on the financial results for the period
beginning on July 1, 2014 and ending on December 31, 2014 (the “Performance
Period”) and shall be paid within two and one-half months following the end of
the Performance Period. Each award shall be paid solely in cash (the “Bonus
Award”).

Each Participant shall be eligible for a Bonus Award of up to 100% of such
officer’s target incentive in the event the 2014 minimum threshold target set by
the Committee (the “Minimum Threshold Target”) is attained. In the event the
2014 elevated threshold target set by the Committee (“Elevated Threshold
Target”) is attained, the Committee may increase the amount of the Bonus Award
up to the Participant’s maximum incentive amount (the “Maximum Cash
Opportunity”).

The target and maximum incentive of each Participant and the Minimum Threshold
and Elevated Threshold Targets shall be determined by the Committee in its
discretion prior to the beginning of the Performance Period. The Committee shall
determine whether and to what extent each performance or other goal has been
met. Awards pursuant to the Program will be paid solely in cash. Except as the
Committee may otherwise determine in its sole and absolute discretion,
termination of a Participant’s employment prior to the end of the Performance
Period will result in the forfeiture of the Bonus Award by the Participant, and
no payments shall be made with respect thereto. Following the Performance
Period, the Committee shall certify, in writing, whether the applicable
performance targets have been achieved and the amounts, if any, payable to each
Participant for the Performance Period.

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.



--------------------------------------------------------------------------------

2014 Cash Incentive Opportunities

The Committee shall assign to each Participant incremental award opportunities,
expressed in dollar amounts, based on the level of performance achieved under
the targets set by the Committee by resolution.

If the Minimum Threshold Target for the Performance Period is attained, each
Participant will be eligible to receive a Bonus Award in an amount up to such
Participant’s target incentive, which is determined by the Committee prior to
the Performance Period. In the event the Elevated Threshold Target is attained,
the Committee shall have the discretion to grant a Bonus Award to any
Participant in excess of the target incentive amount, subject in each case to
the Maximum Cash Opportunity amount.

The Committee shall determine the actual amount that shall constitute the Bonus
Award to each Participant by applying negative discretion as the Committee deems
appropriate. In applying negative discretion to determine the Bonus Award to be
granted under the Program, the Committee shall consider, among other things, any
actual or perceived inappropriate risks taken by Participants.

Adjustments for Unusual or Nonrecurring Events

In addition to any adjustments enumerated in the definition of Net Income or in
connection with setting the Minimum Threshold Target, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, awards in recognition of unusual or nonrecurring events affecting
any Participant, the Company, or any Subsidiary or affiliate, or the financial
statements of the Company or of any Subsidiary or affiliate; in the event of
changes in applicable laws, regulations or accounting principles; or in the
event the Committee determines that such adjustments are appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Amended Plan. The Committee is also authorized to
adjust performance targets or awards downward to avoid unwarranted windfalls.
Notwithstanding the foregoing, the Committee shall not make any adjustments to
the Program that would prevent any awards made to Covered Officers from
qualifying as “performance-based compensation” pursuant to Section 162(m) of the
Code.

Other Provisions

No Right to Employment

The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any Subsidiary or affiliate.

No Trust or Fund Created

Neither the Program nor any award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any Subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
Subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
Subsidiary or affiliate.

No Rights to Awards

No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.



--------------------------------------------------------------------------------

Section 409A of the Internal Revenue Code

This Program is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.

Net Income

For purposes of the Program, Net Income means the Company’s after tax net income
available to common stockholders, determined in accordance with generally
accepted accounting principles in the United States, adjusted to exclude (i) any
unusual and/or non-recurring items, including but not limited to, the after-tax
impact of any bargain purchase gains, acquisition-related costs, liquidation
charges related to contract terminations, information technology systems
de-conversion and conversion costs, and any other similar costs or expenses and
(ii) the effects of changes in tax law, accounting principles or other such laws
or provisions affecting reported results.